DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (Korean Patent Application No. 10-2013-0096739 filed on  by Hong et al. is used as English translation. Hong hereafter).
With respect to claim 1, Hong discloses a system (Figs. 1-10) for (capable of) jetting a fluid (water, oil, or resin. Col. 1, lines 23-26), the system comprising: 
a jetting dispenser (100) including a movable shaft (40), a fluid body (10) with an outlet orifice (23), and a piezoelectric actuator (51 and 52) operatively coupled with the movable shaft to (capable of) jet an amount of the fluid from said outlet orifice (col. 6, lines 47-52); and 
an electronic controller (200) operatively coupled to the piezoelectric actuator, the electronic controller configured to (capable of) apply a voltage (Col. 3, lines 23-50, col. 6, lines 6-14, col. 7, lines 1-22, col. 8, lines 7-16) to the piezoelectric actuator to (capable of) cause movement of the movable shaft, wherein the controller is configured to (capable of) vary a rate of change (for an increasing waveform voltage, the increasing rate is lower after passing the “valley” or lowest point of the waveform, and the rate is higher in the middle (when crossing the X-axis) of the increasing wave and then lower rate as it approaches the “peak” or highest point of the waveform) of the voltage (various pulse waveforms. Col. 7, line 3) (1) as the voltage is increased, (2) as the voltage is decreased, or (3) as the voltage is increased and separately as it is decreased, so as to cause (since Hong’s invention is the same as the claimed limitations, the result of the function recited after “so as to cause” should be the same) the movable shaft to have an oscillation amplitude during movement toward and/or away from the outlet orifice that is less than an oscillation amplitude of the movable shaft that would occur if the controller did not vary the rate of change of the voltage.

With respect to claim 9, Hong discloses wherein the mechanical amplifier is a lever (Fig. 4).
With respect to claim 11, Hong discloses the system being configured to (capable of) jet the amount of the fluid from said outlet orifice as a droplet of fluid.
With respect to claim 12, Hong discloses the system being configured to jet wherein the fluid is a viscous fluid selected from the group consisting of an adhesive, a solder paste, a solder flux, a solder mask, a thermal grease, a lid sealant, an oil (Col. 1, lines 23-26), an encapsulant, a potting compound, an epoxy, a die attach fluid, a silicone, and a cyanoacrylate
With respect to claim 13, Hong discloses wherein the jetting dispenser further comprises a cooling air inlet port (71 and 72) and a cooling air exhaust port (Col. 5, line 26), wherein the cooling air is provided to cool the piezoelectric actuator (Col. 5, line 17).
With respect to claim 14, Hong discloses wherein the jetting dispenser further comprises a tappet element (41), and the movable shaft is configured to bear against the tappet element to jet the amount of the fluid from said outlet orifice.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hong.
With respect to claim 2, Hong discloses wherein said electronic controller is configured to (capable of) apply the voltage by applying a stepped waveform (measuring the voltage applied to 100 while turning ON and OFF the power supply) to the piezoelectric actuator (1) as the voltage is increased (turning ON), (2) as the voltage is decreased (turning OFF), or (3) as the voltage is increased and separately as it is 
However, based on the claims, in claims 2-5, the stepped waveform voltage is limited (or defined) only by the capability of achieving a first voltage (ON, when the voltage is 100%); a second voltage (OFF, when the voltage is 0%) and a third voltage (50% voltage. Col. 2, line 9 or transitional/intermediate voltage from 0% to 100% and 100% to 0%). Since Hong’s discloses the method of applying voltages at 100%, 0% and 50% (turning On, Off and 50% voltage), therefore, Hong discloses applying the voltage comprises applying the stepped waveform voltage. It should also be known that to plot a stepped waveform voltage graph, time (unit) must be used in the horizontal axis while the voltage (unit) is used in the vertical axis. See Figs. 6-11 of Applicant specification. Thus, when the time period (or unit) is reduced (or chopped) into smaller units (e.g. microseconds), then a flat voltage (stepped waveform) can be observed in the graph. Therefore, Hong discloses applying the voltage comprises applying the stepped waveform voltage. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the stepped waveform voltage (On/Off voltage and intermediate voltage between On and Off voltages) because these method is well known in the art.  A skilled artisan would have had a reasonable expectation of success in using the stepped waveform voltage (On/Off voltage and intermediate voltage between On and Off voltages) because the selection of a known method based on its suitability for its intended purpose is sufficient since only the expected results (turning on and off of a device) would be attained.  And because such a change would 
Claims 3-5 further define non-positively recited limitations/elements (the voltage) of claim 1. Alternatively, Hong discloses wherein said electronic controller is configured to (capable of) apply said first and second voltages such that said second voltage is lower than said first (ON) voltage (claim 3), and wherein said electronic controller is configured to (capable of) apply said second voltage such that said second voltage is 0 volts (claim 4) and wherein said electronic controller is configured to (capable of) apply, in said stepped waveform a third voltage (50% voltage. Col. 2, line 9 or transitional/intermediate voltage from 0% to 100% and 100% to 0%), said third voltage being greater than said second voltage, said electronic controller being configured to (capable of) apply said third voltage following said second voltage in said stepped waveform (claim 5).
With respect to claims 6 and 15, Hong discloses wherein said electronic controller is configured to (capable of) apply the voltage to the piezoelectric actuator as a waveform with a decreasing rate of change in the voltage (by turning OFF 100) and with a increasing rate of change in the voltage (by turning ON 100). Alternatively, Hong discloses adjusting a voltage (col. 8, line 10) to compensate the inaccuracy of the actuation displacement due to the temperature changes of the pump. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the applied voltage by increasing and/or decreasing rate of change to the piezoelectric pump since there is only two ways (increasing or decreasing rate of change) to adjust the applied voltage. If . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong.
With respect to claim 10, Hong discloses the system as in claim 8 above except for wherein the mechanical amplifier amplifies movement of the piezoelectric actuator by eight times at the movable shaft.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to amplifies the movement by about eight times, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of McMurray (US 3,581,212).
With respect to claim 16, Hong discloses the system as in claim 1 above except for wherein the controller is configured to decrease the voltage from a first voltage to a 
However, McMurray teaches a fast response stepped-wave switching power converter to convert a waveform voltage (signal 32) into a stepped waveform voltage (output voltage 31 with filter. Figs. 5b), wherein the controller (converter) is configured to (capable of) decrease the voltage from a first voltage (See Fig. 5b and Enlarge area A below) to a second voltage at a first rate of change and decrease the voltage from the second voltage to a third voltage, wherein the controller is configured to apply a second rate of change, different from the first rate of change, after the voltage is decreased to the second voltage. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of fast response stepped-wave switching power converter, as taught by McMurray, to Hong’s system, in order to produce a stepped-wave output that responds rapidly to changes in an input reference signal and for controlling stepped-wave inverters to achieve fast and accurate response to an input signal over a broad range of frequencies (Col. 2, lines 25-34).
With respect to claim 17, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the second rate of change maintains the voltage at the second voltage, and the controller is configured to apply a third rate of change as the voltage is decreased from the second voltage to the third voltage (See Fig. 5b and Enlarge area A below).

With respect to claim 19, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the second voltage is maintained for a first duration, and the third voltage is applied for a second duration after the first duration (See Fig. 5b and Enlarge area A below).
With respect to claim 20, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the first duration is less than the second duration (See Fig. 5b and Enlarge area A below).
With respect to claim 21, Hong discloses the system as in claim 1 above except for wherein the controller is configured to increase the voltage from a first voltage to a second voltage at a first rate of change and increase the voltage from the second voltage to a third voltage, wherein the controller is configured to apply a second rate of change, different from the first rate of change, after the voltage is decreased to the second voltage.
However, McMurray teaches a fast response stepped-wave switching power converter to convert a waveform voltage (signal 32) into a stepped waveform voltage (output voltage 31 with filter. Figs. 5b), wherein the controller (converter) is configured to (capable of) increase the voltage from a first voltage (See Fig. 5b and Enlarge area B below) to a second voltage at a first rate of change and increase the voltage from the second voltage to a third voltage, wherein the controller is configured to apply a second 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of fast response stepped-wave switching power converter, as taught by McMurray, to Hong’s system, in order to produce a stepped-wave output that responds rapidly to changes in an input reference signal and for controlling stepped-wave inverters to achieve fast and accurate response to an input signal over a broad range of frequencies (Col. 2, lines 25-34).
With respect to claim 22, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the second rate of change maintains the voltage at the second voltage, and the controller is configured to apply a third rate of change as the voltage is increased from the second voltage to the third voltage (See Fig. 5b and Enlarge area B below).
With respect to claim 23, Hong’s system modified by McMurray’s stepped-wave switching power converter, McMurray further teaches wherein the controller is configured to apply the second rate of change (See “the second rate of change for claim 22” in Enlarge area B below) as the voltage is decreased from the second voltage to the third voltage.



    PNG
    media_image1.png
    349
    678
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    383
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    336
    494
    media_image3.png
    Greyscale

Response to Arguments
The applicant argues that Hong fails to disclose the controller is configured to vary a rate of change of the voltage (1) as the voltage is increased, (2) as the voltage is decreased, or (3) as the voltage is increased and separately as it is decreased. The applicant’s argument has been considered but is moot due to the new interpretation of the Hong reference. The different rate of change within a waveform voltage is now being interpreted as the different rates recited in the claims (see new rejection above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 11, 2021